          Case 1:17-cv-02223-RC Document 32 Filed 10/02/18 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
GEORGE WEBB SWEIGERT                       )
                                           )
                        Plaintiff,         )
                                           )
            v.                             ) No. 1:17-cv-02223
                                           )
THOMAS PEREZ et al.,                       )
                                           )
                        Defendants.        )
__________________________________________)

                         NOTICE OF APPEARANCE OF COUNSEL

       To the Clerk of this Court and all parties of record:

       Please enter the appearance of Pamela J. Marple as counsel in this case for Defendant

Theresa Grafenstine.

Dated: October 2, 2018                        Respectfully submitted,

                                              /s/ Pamela J. Marple
                                              Pamela J. Marple
                                              D.C. Bar No. 462921
                                              GREENBERG TRAURIG LLP
                                              2101 L Street, NW
                                              Washington, DC 20037
                                              Tel: (202) 331-3100
                                              Fax: (202) 331-3101
                                              marplep@gtlaw.com

                                              Attorney for Defendant Theresa Grafenstine
          Case 1:17-cv-02223-RC Document 32 Filed 10/02/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2018 I filed the foregoing via the U.S. District Court

for the District of Columbia’s CM/ECF system, and served a copy by first-class mail, postage

prepaid, on the following non-registered CM/ECF filer:

       GEORGE WEBB SWEIGERT
       8850 Hampton Drive
       Capitol Heights, MD 20743
       Plaintiff, Pro Se


                                                     /s/ Pamela J. Marple
                                                     Pamela J. Marple




                                                2
